Appeal from Appellate Division order dated October 16, 1986 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved. Appeals from Appellate Division orders dated December 4, 1986 and November 9, 1987 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the orders appealed from do not finally determine the proceeding within the meaning of the Constitution. Appeal from the nonfinal Supreme Court order dated December 2, 1987 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that it does not lie. (CPLR 5601.)